Opinion of the Court
PER CURIAM:
The appellant, found guilty by general court-martial consonant with his pleas, of conspiracy to commit robbery, robbery, and kidnapping,1 is a convicted co-actor in the offenses of concern with one Private Mark G. Hedlund, among others. See United States v. Hedlund, 2 M.J. 11 (1976). Before this Court, the appellant contends that the court-martial lacked jurisdiction to try the offenses of which he stands convicted. Relford v. Commandant, 401 U.S. 355, 91 S.Ct. 649, 28 L.Ed.2d 102 (1971); O’Callahan v. Parker, 395 U.S. 258, 89 S.Ct. 1683, 23 L.Ed.2d 291 (1969). For the reasons discussed in United States v. Hedlund, supra, we agree as to the robbery and kidnapping charges, but find contrary to the appellant as to the conspiracy.
The decision of the United States Navy Court of Military Review is reversed. The findings as to Charges II and III are set aside and the same are dismissed. The record is returned to the Judge Advocate General for remand to the Court of Military Review for action on the sentence in accordance with this decision.

. Charges I, II, and III, respectively, in violation of Articles 81, 122, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 881, 922, and 934.